DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/07/2020, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. However, the argument regarding Boyden et al. made in pg.21 of the remarks is not persuasive. Boyden et al. are in a similar field of endeavor as Chun et al. Boyden et al. teach an intraoral wireless x-ray device (para. [0250] & [0547], fig.39) that uses data compression algorithm (para. [0595]). Therefore, the rejection of claim 20 is maintained. For ease of mapping the corresponding US version of EP 3228251 A2 of Chun et al. is currently being used as the primary reference.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousnes.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 10,582,903 B2; pub. Mar. 10, 2020) in view of Boyden et al. (US 2012/0157829 A1; pub. Jun. 21, 2012).
Regarding claim 20, Chun et al. disclose: 
a radiation sensitive detector (fig.4 item 110) configured to detect impinging x-rays and create an output signal;		
 a plurality of pixels on a readout substrate, the plurality of pixels configured to receive said output signal from the radiation sensitive detector (col.3 65-67 & col.4 L1-5), said readout substrate configured to output x-ray image data in the form of analog or digital pixel values (col.3 65-67 & col.4 L1-5);
an additional substrate (fig.1 item 133) connected to said readout substrate, the additional substrate comprising electronics configured to create a wireless link and to transmit said x-ray image data to a receiver,
wherein said additional substrate is configured to execute logic or an algorithm (col.3 L20-29).
Chun et al. are silent about: the logic or the algorithm being configured to at least one of: a) bit truncate the image, b) compress the image, and c) send the x-ray image data in parts via the wireless link to a base station, a tablet, or mobile phone allowing for fast image preview on a display media.
In a similar field of endeavor, Boyden et al. disclose: the logic or the algorithm being configured to at least one of: a) bit truncate the image, b) compress the image, and c) send the x-ray image data in parts via the wireless link to a base station, a tablet, or mobile phone allowing for fast image preview on a display media (para. [0250] & [0547] teach a wireless dental x-ray device (fig.39), para. [0595] teaches data compression) motivated by the benefits for reduction of data size (Boyden et al. para. [0595]).
In light of the benefits for reduction of data size as taught by Boyden et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chun et al. with the teachings of Boyden et al.


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Chun et al. disclose: a wireless intraoral x-ray imaging sensor (fig.4), comprising:
a radiation sensitive detector (fig.4 item 110) configured to detect impinging x-rays and create an output signal;
a plurality of pixels on a readout substrate, the plurality of pixels configured to receive said output signal from the radiation sensitive detector (col.3 65-67 & col.4 L1-5), said readout substrate configured to output x-ray image data in the form of analog or digital pixel values (col.3 65-67 & col.4 L1-5); and
an additional substrate (fig.1 item 133) connected to said readout substrate, the additional substrate comprising
electronics configured to create a wireless link and to transmit said x-ray image data to a receiver, and
a rechargeable battery (fig.1 item 170) configured to provide power to said wireless intraoral x-ray imaging sensor, 
Chun et al. fail to disclose, teach, suggest or make obvious: said rechargeable battery comprising edges that have a minimum distance 2 mm from the edges of said additional substrate.
Claims 2-19 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884